Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
15, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed May 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00231-CV
____________
 
In Re ERSKIN HARRIS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
5, 2007, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Jeannine Barr, presiding judge
of the 182nd District Court of Harris County, to rule on relator=s motion for DNA testing of evidence
pursuant to Chapter 64 of the Texas Code of Criminal Procedure.




Relator
has not established that he is entitled to mandamus relief.  There is no
indication in the record that the motion was ever set for submission or that any
other action was taken to alert the trial court to the filed motion and that,
once so alerted, the trial court refused to rule.  See Barnes v. State,
832 S.W.2d 424 (Tex. App.CHouston [1st Dist.] 1992, no pet.); In re Hughes, 2004
WL 89289 (Tex. App.CAmarillo 2004) (orig. proceeding).  Accordingly, we
deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum Opinion
filed May 15, 2007.
Panel consists of Justices Yates,
Anderson and Hudson.